Opinion by
Mr. Chief Justice Passon,
This was an appeal from the refusal of the court below to open a judgment entered upon a bond, given by the defendant and his sureties for the collection of the school taxes of the borough of Shenandoah. In accordance with the 13th section *171of the act of April 11, 1842, the school board of said borough filed a certificate in the court below, attested by the president and secretary of the said board, showing a balance due, on settlement, from said John A. Titman, collector, of $2,046.47. We cannot review said settlement, nor are we asked to do so. The only question for our consideration is, whether the court below, in the exercise of its equity powers, was justified in refusing to open the judgment. The ground upon which the defendant claims this relief is, that he had never been furnished with a warrant for the collection of the taxes. It appears that he accepted a duplicate, but for some reason, probably the mutual ignorance of the parties, he had never been furnished with a warrant, nor had he ever demanded one. He accepted the duplicate, and proceeded to collect a large portion of the taxes. He thus became a collector de facto, and it does not appear that he suffered any loss by reason of the absence of a warrant. It is conceded that he would have been furnished with a warrant at any time, had he asked for it. Under these circumstances, we do not think he has any equity which would require the court below to open the judgment. It follows that the refusal to open it was not an abuse of discretion. The judge to whom such an application is made acts as a chancellor and, upon appeal, this court will only see that his discretion has been properly exercised: Wernet’s Ap., 91 Pa. 819; Jenkintown National Bank’s Ap., 124 Pa. 837.
Judgment affirmed.